Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 10, 2008 (this
“Amendment”), to the Credit Agreement, dated as of April 30, 2007, by and among
Handleman Company, a Michigan corporation (“Holdings”), Handleman Services
Company, a Michigan corporation (“Handleman Services”), the other subsidiaries
of Holdings identified on the signature page hereto as “Borrowers” (such
Subsidiaries, together with Handleman Services, are referred to individually as
a “Borrower” and collectively, jointly and severally, as “Borrowers”), certain
subsidiaries of Holdings identified on the signature page hereto as “Credit
Parties” (“Credit Parties”), the lenders party hereto from time to time
(“Lenders”), and General Electric Capital Corporation (“GE Capital”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”).

WHEREAS, Holdings, Borrowers, Credit Parties, Lenders and the Agent are parties
to that certain Credit Agreement, dated April 30, 2007 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which Lenders have agreed to make, and have made, certain loans to Borrowers;

WHEREAS, Borrowers have requested that Agent and Lenders amend certain terms and
conditions of the Credit Agreement as more fully set forth herein;

WHEREAS, the Agent and the Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Definitions. All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.

2. Amendment to Credit Agreement.

(a) Section 6.6(a) of the Credit Agreement is hereby amended and modified by
deleting subsection (v) in its entirety and inserting in lieu thereof the
following:

“(v) maintained in the United Kingdom, whether or not in Blocked Accounts, but
excluding any Blocked Cash, will not exceed (A) from May 17, 2007 until
March 31, 2008, $5,000,000 plus an amount sufficient to fund any checks written
on such United Kingdom Blocked Accounts that have not yet cleared, and (B) on
and after March 31, 2008, $5,000,000;”

3. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:

(a) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in this Amendment, the Credit Agreement and the other
Loan Documents shall be correct on and as of the date of this Amendment as
though made on and as of such date (except where such representations and
warranties relate to an earlier date in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing (or would
result from this Amendment becoming effective in accordance with its terms).



--------------------------------------------------------------------------------

(b) The Agent shall have received counterparts of this Amendment that bear the
signatures of each of the Credit Parties, the Agent and the Lenders.

(c) The Agent shall have received a copy of an amendment (or similar agreement),
in form and substance reasonably satisfactory to the Agent, duly executed by the
Credit Parties, the Term Loan Agent, and the Term Loan Lenders amending the
corresponding provisions of the Term Loan Agreement.

4. Credit Parties’ Representations and Warranties. Each Credit Party represents
and warrants to the Agent and the Lenders as follows:

(a) Such Credit Party (i) is duly organized, validly existing and in good
standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.

(b) The execution, delivery and performance by such Credit Party of this
Amendment and the performance by such Credit Party of the Credit Agreement, as
amended hereby (i) have been duly authorized by all necessary action, (ii) do
not and will not violate or create a default under such Credit Party’s
organizational documents, any applicable law or any contractual restriction
binding on or otherwise affecting such Credit Party or any of such Credit
Party’s properties, and (iii) except as provided in the Loan Documents, do not
and will not result in or require the creation of any Lien, upon or with respect
to such Credit Party’s property.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d) This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except to the extent the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct on and as of

 

2



--------------------------------------------------------------------------------

the date of this Amendment as though made on and as of the date hereof (except
where such representations and warranties relate to an earlier date in which
case such representations and warranties shall be true and correct as of such
earlier date), and (ii) no Default or Event of Default has occurred and is
continuing (or would result from this Amendment becoming effective in accordance
with its terms).

5. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Loan Document to
(i) “the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Loan Document purports
to assign or pledge to the Agent, for the ratable benefit of the Lenders, or to
grant to the Agent, for the ratable benefit of the Lenders a security interest
in or Lien on, any Collateral as security for the Obligations of the Credit
Party, or any of their respective Subsidiaries from time to time existing in
respect of the Credit Agreement and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects, and (c) confirms and agrees that no waiver or
amendment of any terms or provisions of the Credit Agreement, or the waivers and
amendments granted hereunder shall relieve any Credit Party from complying with
such terms and provisions other than as expressly amended hereby or from
complying with any other term or provision thereof or herein.

6. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York. Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d) Borrowers will pay on demand all reasonable fees, costs and expenses of the
Agent and the Lenders in connection with the preparation, execution and delivery
of this Amendment or otherwise payable under the Credit Agreement, including,
without limitation, reasonable fees disbursements and other charges of counsel
to the Agent and the Lenders.

 

3



--------------------------------------------------------------------------------

(e) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and interpreted in accordance with the
terms thereof. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect when
made or deemed made or if any Credit Party fails to perform or comply with any
covenant or agreement contained herein.

[remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS: HANDLEMAN CATEGORY MANAGEMENT COMPANY By:  

 

Name:   Title:   HANDLEMAN SERVICES COMPANY By:  

 

Name:   Title:   HANDLEMAN REAL ESTATE LLC By:  

 

Name:   Title:   SVG DISTRIBUTION, INC. By:  

 

Name:   Title:   CRAVE ENTERTAINMENT, INC. By:  

 

Name:   Title:  

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTIST TO MARKET DISTRIBUTION LLC By:  

 

Name:   Title:   REPS, L.L.C. By:  

 

Name:   Title:  

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT PARTIES: HANDLEMAN COMPANY By:  

 

Name:   Title:   CRAVE ENTERTAINMENT GROUP, INC. By:  

 

Name:   Title:   HANLEY ADVERTISING COMPANY By:  

 

Name:   Title:   HANDLEMAN COMPANY OF CANADA LIMITED By:  

 

Name:   Title:   HANDLEMAN UK LIMITED By:  

 

Name:   Title:  

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
and Lender By:  

 

Name:   Title:  

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Lender By:  

 

Name:   Title:  

 

FOURTH AMENDMENT TO CREDIT AGREEMENT